Case 18-21003-MAM   Doc 56   Filed 11/04/20   Page 1 of 7
Case 18-21003-MAM   Doc 56   Filed 11/04/20   Page 2 of 7
Case 18-21003-MAM   Doc 56   Filed 11/04/20   Page 3 of 7
              Case 18-21003-MAM          Doc 56     Filed 11/04/20     Page 4 of 7




                                CERTIFICATE OF SERVICE

                                 November 4, 2020 I electronically filed the foregoing
       I HEREBY CERTIFY that on __________________,

document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

is being served on all parties who are registered CM/ECF users in this case and manual mailing

was provided to all parties pursuant to the clerks mailing matrix attached.

                                                     FURR COHEN
                                                     Attorney for Debtor
                                                     2255 Glades Road, Suite301E
                                                     Boca Raton, FL 33431
                                                     Telephone: (561) 395-0500

                                                     BY:     /s/ Alan R. Crane
                                                             Alan R. Crane, Esq.
                                                             Florida Bar No.: 0963836
                                                             E-mail: acrane@furrcohen.com
                                    Case 18-21003-MAM      Doc 56          Filed 11/04/20     Page 5 of 7
Label Matrix for local noticing                Regency Centers, as successor by merger with      20/Twenty
113C-9                                         c/o Ryan E. Davis, Esq.                           Alan Lipman
Case 18-21003-MAM                              Winderweedle, Haines, Ward & Woodman PA           7629 N.W. 117th Lane
Southern District of Florida                   329 Park Avenue North, Second Floor               Pompano Beach, FL 33076-4264
West Palm Beach                                Winter Park, FL 32789-7421
Wed Nov 4 10:36:29 EST 2020
20/Twenty Digital Media Advertising            Altis Management                                  American Express
Andy Lipman                                    5500 N. Military Trail                            Attn : Customer Care
7629 N.W. 117th Lane                           Boca Raton, FL 33496-3406                         POB 981535
Pompano Beach, FL 33076-4264                                                                     El Paso, TX 79998-1535


American Express National Bank                 (p)BANK OF AMERICA                                Best Version Media
c/o Becket and Lee LLP                         PO BOX 982238                                     POB 505
PO Box 3001                                    EL PASO TX 79998-2238                             Brookfield, WI 53008-0505
Malvern PA 19355-0701


Brody & Brody P.A.                             CardConnect LLC                                   (p)JPMORGAN CHASE BANK N A
2850 North Andrews Ave                         1000 Continental Drive                            BANKRUPTCY MAIL INTAKE TEAM
Fort Lauderdale, FL 33311-2514                 Ste 600                                           700 KANSAS LANE FLOOR 01
                                               King of Prussia, PA 19406-0076                    MONROE LA 71203-4774


Chase Bank USA, N.A.                           Comcast Business                                  Compass Health Systems PA
c/o Robertson, Anschutz & Schneid, P.L.        141 NW 16th St                                    1065 NE 125
6409 Congress Avenue, Suite 100                Pompano Beach, FL 33060-5291                      Ste 409
Boca Raton, FL 33487-2853                                                                        Miami FL 33161-5834


Convergent Outsourcing Inc                     DataSphere Inc.                                   Delray Medical Center
800 SW 39th St                                 3350 161st Ave SE                                 PB 532990
POB 9004                                       Bellevue, WA 98008-5063                           Atlanta, GA 30353
Renton, WA 98057-9004


Delray Medical Center                          Dept. of Revenue                                  EPPG
POB 660873                                     Bankruptcy Section                                EBSCO Professional Partnership Group
Dallas, TX 75266-0873                          P.O. Box 6668                                     POB 830705
                                               Tallahassee, FL 32314-6668                        Birmingham, AL 35283-0705


Elizabeth A. Dunn CPA                          Elizabeth A. Dunn CPA, P.A.                       Frank Weinberg & Black
1001 Yamato Road                               1001 Yamato Road, Suite 100                       c/o Robert Slatoff
Ste 100                                        Boca Raton, FL 33431-4403                         1875 Corporate Blvd NW
Boca Raton, FL 33431-4403                                                                        Boca Raton, FL 33431-8550


Grossman Training and Consulting Company       Guidant Financial                                 Huntington Learning Centers, Inc.
c/o Frank, Weinberg & Black P.L                1100 112th Ave. NE                                496 Kinderkamack Road
1875 NW Corporate Blvd Ste 100                 Suite 100                                         Oradell, NJ 07649-1589
Boca Raton, FL 33431-8550                      Bellevue, WA 98004-8577


Huntington Learning Centers, Inc.              INPHYNET CONTRACTING SRV,LLC                      (p)INTERNAL REVENUE SERVICE
C/O Registered Agent                           PO Box 1123                                       CENTRALIZED INSOLVENCY OPERATIONS
C T Corporation System                         Minneapolis, MN 55440-1123                        PO BOX 7346
1200 South Pine Island Road                                                                      PHILADELPHIA PA 19101-7346
Fort Lauderdale, FL 33324-4459
                                  Case 18-21003-MAM               Doc 56          Filed 11/04/20      Page 6 of 7
Internal Revenue Service                              Learn and Command LLC                                Liquidus Marketing - Google Adwords
POB 7346                                              C/O Frank Weinberg & Black P.L.                      200 W Jackson Blvd
Philadelphia, PA 19101-7346                           1875 NW Corporate BLVD Ste 100                       Chicago, IL 60606-6910
                                                      Boca Raton, FL 33431-8550


Liquidus Marketing - Google Adwords                   Mathison Whittless LLP                               Office of the US Trustee
Attn: Bankruptcy/Customer Services                    5606 PGA Boulevard                                   51 S.W. 1st Ave.
200 W Jackson Blvd                                    Suite 211                                            Suite 1204
Chicago, IL 60606-6910                                Palm Beach Gardens FL 33418-4122                     Miami, FL 33130-1614


Omega Consulting and Training Corporatio              Paycor                                               Quarles & Brady LLP
c/o Gabriel Grossman                                  4811 Montgomery Rd                                   C/O Scott McIntosh
5500 N. Military Trail #148                           Cincinnati, OH 45212-2163                            1701 Pennsylvania Ave NW
Boca Raton, FL 33496-3411                                                                                  Suite 700
                                                                                                           Washington, DC 20006-5820

Regency Center                                        Regency Centers                                      (c)REGENCY CENTERS, L.P.
3700 N. Military Trail Ste 380                        Attn: Jill Lachaise                                  C/O REGISTERED AGENT
Boca Raton, FL 33431                                  2700 N Military Trail                                UNITED AGENT GROUP INC.
                                                      Ste 380                                              11380 PROSPERITY FARMS RD STE 221
                                                      Boca Raton, FL 33431-6394                            PALM BEACH GARDENS FL 33410-3465

Regency Centers, L.P.                                 Ring Central                                         RingCentral
One Independent Drive                                 20 Davis Central                                     20 Davis Drive
Ste 114                                               Belmont, CA 94002                                    Belmont, CA 94002-3002
Jacksonville, FL 32202-5005


Verizon Wireless-Dallas                               Alan R Crane                                         Gabriel Grossman
P.O. Box 660108                                       2255 Glades Rd #301E                                 5500 North Military Trial #148
Dallas, TX 75266-0108                                 Boca Raton, FL 33431-7383                            Boca Raton, FL 33496-3411



Robin R Weiner
POB 559007
Fort Lauderdale, FL 33355-9007




                    The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                    by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Bank of America                                       Chase                                                (d)Chase
POB 982238                                            Attn: Customer Services/Bankruptcy                   POB 15298
El Paso, TX 79998                                     POB 15299                                            Wilmington, DE 19850
                                                      Wilmington, DE 19850-5299


Internal Revenue Service                              (d)Internal Revenue Service
Department of the Treasury                            Insolvency Unit
RAIVS Team, Stop 91                                   POB 17167, STOP 5760
P. O. Box 47-421                                      Fort Lauderdale, FL 33318
Atlanta, GA 30362
                                   Case 18-21003-MAM             Doc 56         Filed 11/04/20       Page 7 of 7

                                     Addresses marked (c) above for the following entity/entities were corrected
                                          as required by the USPS Locatable Address Conversion System (LACS).


Regency Centers, L.P.
C/O Registered Agent
United Agent Group Inc.
11380 Prosperity Farms RD, #221E
Palm Beach Gardens, FL 33410




                The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)West Palm Beach                                   (d)Brody & Brody P.A.                               (d)Comcast Business
                                                     2850 North Andrews Avenue                           141 NW 16th Street
                                                     Fort Lauderdale, FL 33311-2514                      Pompano Beach, FL 33060-5291



(d)DataSphere Inc.                                   (d)Paycor                                           End of Label Matrix
3350 161st Ave SE                                    4811 Montgomery Road                                Mailable recipients   48
Bellevue, WA 98008-5063                              Cincinnati OH 45212-2163                            Bypassed recipients    5
                                                                                                         Total                 53
